190 S.E.2d 406 (1972)
15 N.C. App. 579
Lillian Barnes LAUTENSCHLEGER
v.
ROYAL INDEMNITY COMPANY.
No. 7219DC427.
Court of Appeals of North Carolina.
August 2, 1972.
Certiorari Denied October 3, 1972.
*407 John Randolph Ingram, Asheboro, for plaintiff appellant.
Smith, Moore, Smith, Schell & Hunter by Larry B. Sitton, Greensboro, for defendant appellee.
Certiorari Denied by Supreme Court October 3, 1972.
GRAHAM, Judge.
We think it clear under any version of plaintiff's evidence that her injuries did not result from an accident while occupying the insured vehicle within the meaning of the medical payments provision of her insurance policy. She has simply failed to show that her fall occurred while she was "in or upon or entering into or alighting from" the automobile. Jarvis v. Pennsylvania etc. Insurance Co., 244 N.C. 691, 94 S.E.2d 843. We affirm the directed verdict entered for defendant.
Affirmed.
MORRIS and VAUGHN, JJ., concur.